DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
2.	Applicant’s election without traverse of Species 3, Figures 9-15, claims 1 and 3-14 in paper dated 04/14/22 is acknowledged.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,916,885. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10,916,885 is not disclosed the cable connector comprises a cable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the U.S. Patent No. 10,916,885 to have the cable connector comprises a cable for better connection.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vinther et al. (9,692,158).
Regarding claim 1, Vinther et al. disclose a high-speed connector for an automobile, comprising: 
a cable connector (10, figure 1);
a board connector (2, figure 12) connected to the cable connector; and 
sliding blocks (16, figure 8) on two sides of the cable connector;
wherein the sliding blocks on the two sides are configured to be separated, 
wherein the cable connector comprises a housing (14, figure 5), a contact body (12, figure 5) and a cable (8, figure 1); 
wherein the contact body is installed in the housing (figure 4) and in contact with the board connector to achieve an electric connection; 
wherein the cable is connected to the contact body and extends out of the housing; 
wherein the housing comprises a main body portion and a side snap-fit plate (40, figure 6) provided on each side of the main body portion; a side snap-fit groove (42, figure 6) is formed through each of the side snap-fit plates; side snap-fit clasps (not labeled, figure 12) are provided on two sides of the board connector; 
wherein the side snap-fit plates are buckled on the two sides of the board connector by locking the side snap-fit clasps and the side snap-fit grooves; and 
wherein the sliding blocks are installed on the side snap-fit plate, and are configured to slide along the side snap-fit plates (figures 7 and 8).
 	Regarding claim 7, figure 8 shows a running groove is provided on an inner side of the sliding block.
 	Regarding claim 8, a front side of the sliding block is provided with a front limiting clasp (68, figure 8), and a front side of the main body portion of the housing is provided with a front snap-fit block (72, figure 12) corresponding to the front limiting clasp; when the side snap-fit clasps and the side snap-fit grooves are locked, the front limiting clasp is limitedly installed on the front snap-fit block; when the sliding block slides upward to unlock, the front limiting clasp is separated from the front snap-fit block.
 	Regarding claim 11, figure 20 shows a partition plate (34) matched with the board connector is provided under a rear side of the main body portion of the housing.


Allowable Subject Matter
7.	Claims 3-6 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/27/22.
thanh-tam.le@uspto.gov